              Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BEYOND PESTICIDES

                 Plaintiff                                             20-cv-1083
                                                       Civil Case No. ___________________
        vs.

TRUGREEN LIMITED PARTNERSHIP                           [D.C. Superior Court Civil Action No.
                                                       2020-CA-001973 B]
                 Defendant



                                     NOTICE OF REMOVAL

        Defendant TruGreen Limited Partnership (“TruGreen”), pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, hereby notices the removal of the above-captioned action from the Superior Court

of the District of Columbia, Civil Division to the United States District Court for the District of

Columbia, and in support thereof, states as follows:

        1.       Plaintiff Beyond Pesticides commenced this action on March 20, 2020, by filing a

complaint against TruGreen (“Complaint”) in the Superior Court of the District of Columbia, Civil

Division. Plaintiff’s Complaint was assigned Case No. 2020 CA 001973 B (hereinafter the “State

Court Action”). Pursuant to 28 U.S.C. § 1446(a), a true and legible copy of the Complaint is

attached as Exhibit 1.

        2.       The Complaint asserts a single cause of action, allegedly on behalf of the “general

public” of the District of Columbia, against TruGreen for violations of the District of Columbia

Consumer Protection Procedures Act, D.C. Code §§ 28-3901 et seq. (“DC CPPA”). Ex. 1 ¶¶ 10,

85-100. Plaintiff alleges that TruGreen engaged in deceptive marketing of its lawn care services

and products. See generally id. TruGreen denies that it engaged in any unlawful conduct or is

liable to Plaintiff.
              Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 2 of 8




         3.       TruGreen was served with the Complaint and Summons on March 31, 2020.

Pursuant to 28 U.S.C. § 1446(a), a true and legible copy of the Summons is attached as Exhibit 2.

         4.       The Superior Court docket report for the State Court Action, as well as all additional

documents filed to date in that action, are attached as Exhibit 3.

         5.       For the reasons set forth below, this Court has original jurisdiction over the present

civil action pursuant to 28 U.S.C. § 1332, and therefore, removal is proper pursuant to 28 U.S.C.

§ 1441(a).

                                         GROUND FOR REMOVAL

         6.       “The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different states.” § 1332(a). Further, “any civil action brought in State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant . . . .” § 1441(a).

         7.       This Court has jurisdiction over this civil action pursuant to § 1332 because (a) the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,1 and

(b) there is complete diversity of citizenship between Plaintiff and TruGreen. As such, the action

may be removed to this Court pursuant to § 1441.

    A.     The Amount in Controversy Exceeds $75,000.

         8.       A notice of removal “need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.




1
  References to specific dollar amounts are provided only to establish that the amount in controversy is in excess of
the jurisdictional minimum for federal jurisdiction. TruGreen denies that Plaintiff’s claims in this case have any merit
or entitle Plaintiff to any amount of damages.

                                                           2
              Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 3 of 8




Owens, 135 S. Ct. 547, 554 (2014).                 Removal is proper if “the district court finds, by a

preponderance of the evidence, that the amount in controversy” exceeds $75,000. § 1446(c)(2)(B).

         9.       Here, the value of the relief requested by Plaintiff on behalf of itself and the

“general public” is in excess of $75,000.2

         10.      In the Complaint, Plaintiff seeks, inter alia, declaratory and injunctive relief,

including: (a) “a declaration that TruGreen’s conduct is in violation of the DC CPPA;” (b) “an

order enjoining TruGreen’s conduct found to be in violation of the DC CPPA, as well as corrective

advertising;”3 (c) “an order granting Plaintiff costs and disbursements, including reasonable

attorneys’ fees and expert fees, and prejudgment interest at the maximum rate allowable by law;”

and (d) “such further relief, including equitable relief, as this Court may deem just and proper.” Ex.

1, Prayer for Relief.

         11.      The value of this injunctive relief alone exceeds $75,000. Indeed, as evidenced by

the Declaration of Kevin Mann, the sweeping injunctive relief Plaintiff seeks, regardless of the

ultimate scope, would potentially require, among other things, TruGreen to: (a) modify the

chemical composition of certain of its products, (b) revise and redesign its website, (c) revise and

reprint its marketing and training materials, and (d) develop and issue public disclosures and

advertising specifically targeted to address the alleged misstatements. See Exhibit 4, Decl. of K.

Mann (“Mann Declaration”), ¶9. The anticipated costs to TruGreen of these measures would

exceed $100,000. Id. Therefore, based on Plaintiff’s request for injunctive relief alone, the amount

in controversy exceeds the sum or value of $75,000. See, e.g., Hunt v. Wash. State Apple Advert.



2
  TruGreen does not concede, and in fact denies, that Plaintiff is entitled to the relief it seeks. However, Plaintiff’s
claim “whether well or ill founded in fact, fixes the right of the defendant to remove.” St. Paul Mercury Indem. Co.
v. Red Cab Co., 303 U.S. 283, 294 (1938).
3
 Specifically, Plaintiff seeks “to halt TruGreen’s false marketing and sale of its services,” Ex. 1 ¶ 10, and “removal
of TruGreen’s [allegedly] false and deceptive marketing statements,” id. ¶ 66.

                                                           3
            Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 4 of 8




Comm’n, 432 U.S. 333, 347 (1977) (“In actions seeking declaratory or injunctive relief, it is well

established that the amount in controversy is measured by the value of the object of the litigation”);

Wexler v. United Air Lines, Inc., 496 F. Supp. 2d 150, 153-54 (D. D.C. 2007) (“The value of

injunctive relief for determining the amount in controversy can be calculated as the cost to the

defendant.”) (citing Comm. For GI Rights v. Callaway, 518 F.2d 466, 472-73 (D.C. Cir. 1975)).

         12.      The jurisdictional amount in controversy is increased further by the damages

Plaintiff seeks against TruGreen. Although Plaintiff does not allege in the Complaint the amount

of such damages, during recent settlement discussions, Plaintiff’s counsel provided an initial

monetary demand (in addition to further sweeping injunctive relief) from TruGreen that

substantially exceeded $75,000, reflecting Plaintiff’s own valuation of the case.4 See Mann Decl.,

¶ 6. In addition, as part of those settlement discussions, Plaintiff rejected a counter settlement offer

from TruGreen that included monetary relief in excess of $75,000, and made a revised settlement

demand that sought monetary relief in excess of $100,000. Id. ¶ 8. This is additional evidence

that the Court may (and should) properly consider in determining the amount in controversy for

jurisdictional purposes. See, e.g., Nat’l Consumers League v. Flowers Bakeries, LLC, 36 F. Supp.

3d 26, 33-34 (D. D.C. 2014) (plaintiff’s proposed settlement amount is “relevant evidence of the

amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim”)




4
  In light of the intended confidential nature of communications regarding settlement, see Fed. R. Evid. 408, TruGreen
provides only the representation that Plaintiff’s settlement demand exceeds the jurisdictional amount in controversy
threshold. Nevertheless, TruGreen notes that the admission of a settlement demand letter as evidence to establish the
amount in controversy for jurisdictional purposes has been found to be proper and not violative of either the spirit nor
the express language of Fed. R. Evid. 408. See, e.g., Archer v. Kelly, 271 F. Supp. 2d 1323-24 (N.D. Okla. 2003)
(considering purpose of, and advisory committee’s comments to, Fed. R. Evid. 408, and finding that neither “foreclose
offering ‘compromise’ evidence,” such as a settlement demand letter, for the purpose of “show[ing] that the amount
in controversy exceeds $75,000 and, together with complete diversity of the parties, to establish removal jurisdiction”);
see id. (“[T]he purpose of Fed.R.Evid. 408, to encourage settlements, is not undermined by use of a demand letter in
a notice of removal.”) (citation omitted). Should the Court require more information regarding the details of Plaintiff’s
settlement demand, TruGreen requests the opportunity to provide the correspondence to the Court for in camera review
as to the amount in controversy.

                                                           4
           Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 5 of 8




(internal quotation marks and citation omitted); Nat’l Consumers League v. Bimbo Bakeries USA,

476 F. Supp. 3d 64, 74-75 (D. D.C. 2014) (same); see also Archer, supra at n.4.

        13.    In addition, Plaintiff’s request for attorneys’ fees under the DC CPPA also may be

properly included for purposes of calculating the requisite amount in controversy. See, e.g.,

Zuckman v. Monster Beverage Corp., 958 F. Supp. 2d 293, 301 (D. D.C. 2013) (“Attorney fees

are part of the amount in controversy if they are provided for by statute or contract”) (citation

omitted); see also 14AA Wright, Miller, & Cooper, Fed. Prac. & Proc. Juris. § 3704.2 (4th ed.)

(“If a state statute allows an award of attorneys’ fees . . ., the prospect of those fees being awarded

can be factored into the amount in controversy”). The DC CPPA undisputedly provides for an

award of attorneys’ fees, see § 28-3905(k)(2)(B), and thus should be considered for purposes of

the amount in controversy determination.

        14.    In sum, the amount in controversy here far exceeds the jurisdictional sum or value

of $75,000, exclusive of interest and costs, pursuant to 28 U.S.C. § 1332(a). Accordingly, this

prong of the jurisdictional inquiry is met.

   B.    The Parties Are Completely Diverse.

        15.    For purposes of jurisdiction under § 1332(a) and removal under § 1441(a), the

diversity of citizenship requirement is met when all persons on one side of the litigation are citizens

of different states from all persons on the other side of the litigation. See Conolly v. Taylor, 27

U.S. 556 (1829). “A business organized as a corporation . . . is ‘deemed to be a citizen of any

State by which it has been incorporated,’” and a citizen “of the State where it has its principal place

of business.” Wachovia Bank v. Schmidt, 546 U.S. 303, 306 (2006). Diversity jurisdiction in a

suit “by or against [a non-corporate] entity depends on the citizenship of all of the members.”

Chapman v. Barney, 129 U.S. 677, 682 (1889). For a limited partnership, “jurisdiction stands or



                                                  5
            Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 6 of 8




falls on the citizenship of its individual partners.” Anchorage-Hynning & Co. v. Moringiello, 697

F.2d 356, 357 n.1 (D.C. Cir. 1983) (citations omitted). Here, the parties are completely diverse

because they are citizens of different states.

        16.      Plaintiff Beyond Pesticides is, and at the time the Complaint was filed, “a 501(c)(3)

non-profit, public interest organization,” Compl. ¶ 71, “headquartered in, and … based in the

District of Columbia,” id. ¶¶ 68, 72, and “perform[ing] its work … in the District of Columbia,”

id. Plaintiff therefore is a citizen of the District of Columbia. See Wachovia, 546 U.S. at 306.

        17.      Defendant TruGreen is, and at the time the Complaint was filed, a limited

partnership which maintains its headquarters in the state of Tennessee. Compl. ¶ 81. TruGreen

has one general partner (Outdoor Home Services GP LLC) and one limited partner (Outdoor Home

Services Midco, LLC). Neither partner of TruGreen, nor its partners or members, is a citizen of

the District of Columbia.5

        18.      Accordingly, the complete diversity requirement of 28 U.S.C. § 1332(a) is met.

                       PROCEDURAL REQUIREMENTS FOR REMOVAL

        19.      This removal is timely under 28 U.S.C. § 1446(b) because this Notice of Removal

is being filed within 30 days of TruGreen’s receipt of the Complaint “through service or

otherwise.” § 1446(b).

        20.      TruGreen will promptly provide a copy of this Notice of Removal to Plaintiff’s

counsel and file a copy of same with the Clerk of the Superior Court of the District of Columbia,




5
  Outdoor Home Services GP LLC is the general partner of TruGreen; Outdoor Home Services Midco, LLC is the
limited partner of TruGreen. Outdoor Home Services GP LLC has a sole member: Outdoor Home Services Midco,
LLC; Outdoor Home Services Midco, LLC has a sole member: Outdoor Home Services Holdings LLC. Outdoor
Home Services Holdings LLC’s sole member is TruGreen Companies L.L.C., which has two members: TruGreen
Holding Corporation and TruGreen, Inc, both of which are Delaware corporations with their principal places of
business in Tennessee. TruGreen therefore is a citizen of the states of Delaware and Tennessee. See Moringiello, 697
F.2d at 357 n.1.

                                                         6
            Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 7 of 8




Civil Division, as required by § 1446(d). The Notice of Filing of Notice of Removal to be filed

with the Superior Court is attached as Exhibit 5.

       21.     Nothing in this Notice of Removal shall be interpreted as a waiver or admission of

any allegation, defense, argument, affirmative matter, or principle of equity available to Defendant.

       22.     TruGreen reserves the right to amend or supplement this Notice of Removal.

       WHEREFORE, Defendant TruGreen Limited Partnership hereby gives notice that this

matter is removed to the United States District Court for the District of Columbia, and requests

that this Court retain jurisdiction for all further proceedings pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446.

                                                      Respectfully submitted,

                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, PC


                                                              /s/ J. David Folds
                                                      J. David Folds (Bar No. 449791)
                                                      901 K Street NW
                                                      Suite 900
                                                      Washington, D.C. 20001
                                                      Tel: (202) 508-3441
                                                      Email: dfolds@bakerdonelson.com

                                                      Counsel for Defendant TruGreen Limited
                                                      Partnership




                                                 7
          Case 1:20-cv-01083-TSC Document 1 Filed 04/24/20 Page 8 of 8




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of April 2020, a copy of the foregoing Notice

of Removal was filed electronically via CM/ECF and was sent by e-mail to:

                            Kim E. Richman
                            Richman Law Group
                            8 W. 126th Street
                            New York, NY 10027
                            krichman@richmanlawgroup.com

                            Counsel for Plaintiff



                                                         /s/ J. David Folds
                                                         J. David Folds




                                              8
